PER CURIAM.
Defendant Kenneth Paul Fontenot was charged by bill of information with four counts of forgery, violations of La.R.S. 14:72. On March 29,1978, a six person jury found him guilty as charged on all counts. Thereafter, the trial court sentenced him to serve three years at hard labor on each count, with the sentences to run consecutively. Represented by new counsel, he now appeals on the ground that his court-appointed trial counsel represented him ineffectively.
The record before us does not provide an adequate basis for review of defendant’s complaint. We have repeatedly held that a claim of ineffective assistance of counsel is more properly raised by an application for a writ of habeas corpus in the district court, where a full evidentiary hearing may be conducted. See, State v. Collins, 350 So.2d 590 (La.1977); State v. Daniels, 346 So.2d 672 (La.1977); State v. Ross, 343 So.2d 722 (La.1977).
Accordingly, defendant’s conviction and sentence are affirmed.
MARCUS, J., not participating.